EX-10.79.01

Trace Pointe
 
Clinton, Mississippi
 




 


 
PURCHASE AND SALE AGREEMENT




between




EMERITUS CORPORATION
as “Buyer”




and




CLINTON ASSISTED LIVING LLC
as “Seller”






Dated as of September 29, 2009


 


 


 




 



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
ARTICLE 1
DEFINITIONS
1
ARTICLE 2
TERMS OF THE SALE
4
2.1
Sale
4
2.2
Closing
5
2.3
Conveyance
5
2.4
Prorations
6
2.5
Costs
7
ARTICLE 3
CONDITIONS TO THE OBLIGATION OF BUYER TO CLOSE
8
3.1
Performance
8
3.2
Representations and Warranties
8
3.3
Recordation and Costs
8
3.4
Title Insurance
8
3.5
Entitlements
8
3.6
Condemnation; Casualty
9
3.7
Transaction Documents
9
3.8
Due Diligence
9
ARTICLE 4
CONDITIONS TO THE OBLIGATION OF SELLER TO CLOSE
9
4.1
Performance
10
4.2
Representations and Warranties
10
4.3
Board Approval
10
4.4
Existing Financing
10
ARTICLE 5
REPRESENTATIONS, WARRANTIES AND COVENANTS
10
5.1
By Seller
10
5.2
By Buyer
11
ARTICLE 6
COVENANTS OF THE PARTIES AND OTHER MATTERS
12
6.1
Covenants of Seller
12
6.2
Notification of Changes
13
6.3
Effect Transaction
13
6.4
Indemnification
13
ARTICLE 7
MISCELLANEOUS
13
7.1
Survival
13


 
i

--------------------------------------------------------------------------------

 



   
Page
7.2
Brokers
13
7.3
Notices
14
7.4
Attorneys' Fees
14
7.5
Successors
15
7.6
Waiver
15
7.7
Invalidity
15
7.8
Governing Law
15
7.9
Waiver of Trial by Jury
15
7.1
Bulk Sales
16
7.11
1031 Exchange
16
7.12
Counterparts
16
7.13
ARBITRATION OF DISPUTES
16
7.14
Buyer's Remedies
17
7.15
Seller's Remedies
17
7.16
Entire Agreement
17


EXHIBITS


Exhibit A – Legal Description of the Land
Exhibit B – Form of Bill of Sale
Exhibit C – Form of Promissory Note

 
ii

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT
 
This Purchase and Sale Agreement (this “Agreement”) is dated as of September 29,
2009 (the “Effective Date”), between EMERITUS CORPORATION, a Washington
corporation, and/or its assigns (“Buyer”), and CLINTON ASSISTED LIVING LLC, a
Washington limited liability company (“Seller”).
 
RECITALS
 
A.  Seller owns certain real property located at 501 East Northside Drive,
Clinton, Mississippi, commonly known as Trace Pointe Retirement (“Trace
Pointe”);
 
B.  Seller desires to sell to Buyer, and Buyer desires to purchase from Seller,
the Property, the Personal Property and the Additional Property as defined below
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE 1                      
 
DEFINITIONS
 
For all purposes of this Agreement, except as otherwise expressly provided
herein or unless the context otherwise requires, the terms defined in this
Article have the meanings assigned to them in this Article and include the
plural as well as the singular.
 
“Additional Property”:  Collectively, (i) all Resident Agreements, (ii) all
Consumables, (iii) all trade names relating to the Property, (iv) any
certificate of need or similar certificate for the Property, (v) any third-party
provider agreements (including Medicare and Medicaid) relating to the Property,
(vi) any health care license or other operating license for the Property (to the
extent the same are transferable without the consent of any third-party), (vii)
any security deposits related to the Property, and (viii) any vehicles owned,
which will be transferred subject to any loans secured by such vehicles.
 
“Bill of Sale and Assignment”:  A bill of sale and general assignment
substantially in the form attached hereto as Exhibit B conveying the Personal
Property to Buyer.
 
“Closing”:  The transactions taking place on the Closing Date.
 
“Closing Date”:  The date on which Buyer receives conveyance of good and
marketable fee title to the Property, free and clear of all liens, claims and
encumbrances (except Permitted Encumbrances), which date will be on or before
September 30, 2009, unless Seller and Buyer agree to a later date in writing;
and delivery of the Purchase Price to Seller as adjusted by applicable
pro-rations, in any case, subject to the satisfaction of the conditions set
forth herein; provided, however, all pro-rations shall be effective and
calculated as of 12:01 a.m. on October 1, 2009.
 
“Code”:  The Internal Revenue Code of 1986, as amended.
 
“Commercial Occupancy Arrangement”:  Any commercial (as opposed to resident)
Occupancy Arrangement.
 

 
1

--------------------------------------------------------------------------------

 

“Condemnation”:  The exercise of any governmental power, whether by legal
proceedings or otherwise, by a Condemnor or a voluntary sale or transfer by
Seller to any Condemnor, either under threat of condemnation or while legal
proceedings for condemnation are pending.
 
“Condemnor”:  Any public or quasi-public authority, or private corporation or
individual, having the power of Condemnation.
 
“Consumables”:  All consumable goods and supplies, including inventories of
food, beverages, pharmaceuticals, medical supplies, linens, clothing or similar
items utilized in connection with the operation and/or maintenance of the
Facility.
 
“Deed”:  A Warranty Deed in form reasonably acceptable to Buyer, conveying the
Property to Buyer.
 
“Deposit”.  As defined in Section 2.1.
 
“Excluded Assets”.  (a) All cash, cash equivalents and short-term investments of
Seller, as well as any utility deposits or similar security deposits unrelated
to the Property; and (b) all notes, drafts and accounts receivable not otherwise
subject to proration pursuant to the terms of this Agreement.
 
“Facility”:  The land and all related improvements, fixtures and appurtenances
of that certain 97 unit independent living, assisted living and Alzheimer’s and
commercial clinic facility commonly known as Trace Pointe and located at  501
East Northside Drive, Clinton, Mississippi, which land is more particularly
described on Exhibit A attached hereto
 
“Flood Hazard Area”:  An area designated by the Federal Emergency Management
Agency and/or the Secretary of Housing and Urban Development as having special
flood hazards.
 
“Governmental Authority”:  The United States, the State or commonwealth, county,
parish, city and political subdivisions in which the Property is located or
which exercise jurisdiction over the Property or the use thereof, and any court
administrator, agency, department, commission, board, bureau or instrumentality
or any of them which exercises jurisdiction over the Property or the
construction or use of the Property.
 
“Governmental Requirement”:  Any law, ordinance, order, rule, regulation, decree
or similar edict of a Governmental Authority.
 
“Hazardous Substances”:  Collectively, any petroleum, petroleum product or
byproduct or any substance, material or waste regulated or listed pursuant to
any Environmental Law.
 
“Health Care License”:  As defined in Section 3.5.
 
“Intangible Property”:  All Permits and the following intangible property or
interest therein now or on the Closing Date owned or held by Seller in
connection with the Property: Plans and Specifications, leases, contract rights,
agreements, water rights and reservations, zoning rights, and third-party
warranties.
 
“Issuing Agency”:  As defined in Section 3.5.
 
“Licenses”:  As defined in Section 3.5.
 

 
2

--------------------------------------------------------------------------------

 

“Management Agreement”:  That certain Management Agreement dated April 9, 1999,
as it may have been amended, between Buyer and Seller regarding the management
of the Facility.
 
“Net Wire”:  Any wire transfer by Buyer to Title Insurer, Seller, or other
appropriate party designated by Seller and Buyer for purposes of funding all or
a portion of the acquisition of the Property hereunder.
 
“Net Wire Date”:  The date of any Net Wire.
 
“Organizational Documents”:  Collectively, as applicable, the articles or
certificate of incorporation, certificate of limited partnership or certificate
of limited liability company, by-laws, partnership agreement, operating company
agreement, trust agreement, statement of partnership, fictitious business name
filings and all other organizational documents relating to the creation,
formation and/or existence of a business entity, together with resolutions of
the board of directors, partner or member consents, trustee certificates,
incumbency certificates and all other documents or instruments approving or
authorizing the transactions contemplated hereby and the Exhibits hereto.
 
“Permits”:  All permits, licenses, approvals, entitlements and other
authorizations issued by Governmental Authorities including certificates of
occupancy, those required in connection with the ownership, planning,
development, construction, use, operation and/or maintenance of each Facility
for its Primary Intended Use, and all amendments, modifications, supplements,
general conditions and addenda thereto, other than any licenses or permits
included within the definition of Additional Property.
 
“Permitted Encumbrances”:  Collectively, (i) liens for taxes, assessments and
governmental charges not yet due and payable or delinquent and (ii) such other
title exceptions as Buyer may approve, in its sole and absolute discretion in
accordance with Section 3.9 below.  In addition, any loans secured by vehicles
transferred to Buyer under this Agreement will be Permitted Encumbrances against
such vehicles.
 
“Person”:  Any individual, corporation, partnership, joint venture, association,
joint stock company, trust, unincorporated organization, government or any
agency or political subdivision thereof or any other form of entity.
 
“Personal Property”:  All of Seller’s right, title and interest in all
Intangible Property and all tangible personal property of every kind and nature
located at, upon or about, or affixed or attached to, or installed in each
Facility or used or to be used primarily in connection with and incorporated
into or otherwise relating to the Facility or its ownership, planning,
development, construction, operation and/or maintenance, including the
following:
 
All equipment, machinery, fixtures, furniture and furnishings and other tangible
personal property, including all components thereof, now or on the Closing Date
located in, on or used in connection with the Facility, including all furnaces,
boilers, heaters, electrical equipment, heating, plumbing, lighting,
ventilating, refrigerating, incineration, air and water pollution control, waste
disposal, air cooling and air conditioning systems, apparatus, sprinkler
systems, fire and theft protection equipment, built-in oxygen and vacuum
systems, tools, repair parts, appliances and communications equipment, to the
extent any of the foregoing items are not conveyed to Buyer as part of the
Facility pursuant to the Deed; and
 

 
3

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, “Personal Property” shall not include any of the
Additional Property.
 
“Property”:  The Facility together with the Personal Property and Additional
Property relating to the Facility, except for Excluded Assets.
 
“Plans and Specifications”:  All drawings (including final and complete
“as-builts”), plans, specifications, blueprints, maps, studies, structural
reviews, surveys (including “as-built”) and engineering, soil, seismic,
geologic, architectural and other reports relating to the Property.
 
“Primary Intended Use”:  An independent living, assisted living, Alzheimer’s and
commercial clinic facility.
 
“Purchase Price”:  As defined in Section 2.1.
 
“Resident Agreements”:  Any and all leases, rental and occupancy agreements,
lease commitments, admission and payment documents, reservation agreements and
concessions, all deposits made thereunder, and any and all resident trust
accounts, in each case with respect to the Property.
 
“State”:  The State of Mississippi.
 
“Title Insurer”:  Chicago Title Insurance Company, Seattle, Washington, Attn:
Michael Beckman.
 
“Title Policy”:  As defined in Section 3.4.
 
“Transaction Documents”:  Collectively, this Agreement, the Deed, the Bill of
Sale and Assignment, and any other documents and/or instructions executed in
connection with the transaction contemplated by this Agreement and the Exhibits
hereto.
 
ARTICLE 2                      
 
TERMS OF THE SALE
 
Sale.  Buyer shall deposit into an interest bearing escrow account with Title
Insurer (i) the sum of Three Hundred Thousand Dollars ($300,000.00) within five
(5) business days after mutual execution of this Agreement (the “Deposit”).  Any
and all interest accruing on the Deposit shall be for the benefit of Buyer.  On
the Closing Date, subject to the conditions of this Agreement, Seller agrees to
sell to Buyer, and Buyer agrees to purchase from Seller, the Property for a
purchase price in the amount of Fifteen Million Seven Hundred Eighty Three
Thousand Three Hundred Fifty Eight Dollars ($15,783,358.00) (the “Purchase
Price”), which shall be payable as follows: (a) Thirteen Million Eight Hundred
Thirty Three Thousand Three Hundred Fifty Eight Dollars ($13,833,358.00) in
immediately available funds (subject to adjustment for prorations and closing
costs), and (b) One Million Nine Hundred Fifty Thousand Dollars ($1,950,000.00)
(the “Note”) in the form of a promissory note payable to Seller’s indirect
parent entity, B.F. Limited Partnership LP, which shall be in the form attached
hereto as Exhibit C.  Buyer intends to assign its interest in the Agreement to a
wholly owned subsidiary of Buyer (“Assignee”).  Notwithstanding any such
assignment of Buyer’s interest in the Agreement to Assignee, the aforesaid
promissory note shall be executed by Emeritus Corporation (“Emeritus”) and
Assignee shall not have any liability thereunder.  The Deposit shall be applied
against the Purchase Price
 

 
4

--------------------------------------------------------------------------------

 

at Closing.  Buyer and Seller hereby agree that the Purchase Price shall be
allocated as may be reasonably determined by Buyer upon consultation with
Seller.
 
 2.1 Closing.  The Closing shall be held through an escrow or sub-escrow with
Title Insurer.  The parties shall mutually execute and deliver to Title Insurer,
as escrow holder, escrow and/or recording instructions consistent with this
Agreement on or prior to the Closing Date.  In the event of any conflict between
the provisions of this Agreement or any such escrow and/or recording
instructions or any general instructions required by Title Insurer to be
executed by Buyer and Seller in connection therewith, the provisions of this
Agreement shall control.
 
 2.2 Conveyance.  On the Closing Date, subject to the terms and conditions of
this Agreement, Seller shall deliver, or cause to be delivered, the Deed, the
Bill of Sale and Assignment and such other instruments as shall be necessary to
convey, assign or grant to Buyer good and marketable fee title to the Property,
free and clear of all liens, claims and encumbrances (except for Permitted
Encumbrances).  Buyer will assume liability for any loans securing any vehicles
included within the Property transferred at Closing.  Seller acknowledges and
agrees that as a condition to Buyer’s obligation to close, Title Insurer shall
be irrevocably committed to issue to Buyer a policy of title insurance showing
good and indefeasible title to the real property comprising the Facility in fee
simple vested in Buyer as of the Closing, subject only to the Permitted
Encumbrances applicable to the Property (the “Title Policy”).  Each party shall
execute and deliver such instruments and take such actions as either party may
reasonably request in order to effectuate the purposes of this Agreement.
 
(a) The Deed shall be sufficient to convey good and indefeasible fee simple
title to Buyer the portion of the Property constituting real property and shall
be duly executed, acknowledged and in recordable form.  The Deed shall be deemed
to include all appurtenances to the subject real property conveyed thereby,
including all right, title and interest, if any, of the grantor in and to any
land lying in the bed of any street adjoining the Property to the center line
thereof, and any existing improvements located on the Property.
 
(b) The Bill of Sale and Assignment shall be sufficient to convey good and
marketable fee title to the Personal Property to Buyer and shall be duly
executed.  In addition, Seller will execute or obtain and deliver to Buyer on
the Closing Date all other proper instruments for the conveyance of such title
to the Personal Property.
 
(c) Seller shall deliver (i) a “FIRPTA” certificate in form and substance
satisfactory to Buyer and in conformance with Section 1445(b)(2) of the Code, to
the effect that  Seller is not a foreign person and (ii) such other affidavits
or certificates as may be required under applicable law in order to confirm that
Buyer is not required to withhold taxes from the payment of sale proceeds to
Seller.
 
(d) Each party shall execute and deliver any state and/or county real estate
transfer tax declaration of real estate value or other affidavit required in
connection with the recordation of the Deed.
 
 2.3 Prorations.
 
(a) The following shall be prorated between Sellers and Buyers as of the Closing
Date:
 

 
5

--------------------------------------------------------------------------------

 

(i) Taxes.  All ad valorem, real estate and personal property taxes and
assessments on the Property payable for the current assessment period in which
the Closing Date occurs, based on the fiscal year of the applicable taxing
authority (the “Current Tax Year”).  Such real estate taxes and assessments
shall be prorated on a per diem basis based upon the number of days in the
Current Tax Year prior to and on the Closing Date (which shall be allocated to
Seller) and the number of days in the Current Tax Year after the Closing Date
(which shall be allocated to Buyer).  Seller shall be responsible for real
estate taxes and assessments on the Property payable in respect to periods prior
to the Current Tax Year.  Upon the Closing Date and subject to the adjustment
provided for above, Buyer shall be responsible for real estate taxes and
assessments on the Property payable in respect to the Current Tax Year and all
periods after the Current Tax Year.  If the Closing shall occur before the tax
rate or the assessed valuation of the Property is fixed for the Current Tax
Year, the apportionment of taxes shall be based upon the applicable tax rate for
the preceding year applied to the latest assessed valuation.  Subsequent to the
Closing, when the tax rate and the assessed valuation of the Property is fixed
for the year in which the Closing occurs, the parties agree to adjust the
proration of taxes and, if necessary, to refund or repay such sums as shall be
necessary to effect such adjustment.
 
(ii) Rents.  All rentals and other residency or tenant payments, charges and
reimbursements (“Rents”) received in respect to the month in which the Closing
Date occurs (the “Current Month”).  Such Rents for the Current Month which have
been received as of the Closing Date shall be prorated on a per diem basis based
upon the number of days in the Current Month prior to and on the Closing Date
(which shall be allocated to Seller) and the number of days in the Current Month
after the Closing Date (which shall be allocated to Buyer).  All Rents received
by Buyer from a resident or a tenant after the Closing Date shall first be
applied to any unpaid Rent accrued prior to the Closing Date and Buyer shall
promptly remit to the Seller that portion of Rents received after the Closing
Date attributable to periods prior to the Current Month, and if attributable to
the Current Month, Seller’s share thereof in accordance with the proration set
forth above.  If Seller shall receive any Rents after Closing, such Seller shall
promptly deliver such Rents to Buyer to the extent the same are payable to Buyer
as provided above.  Buyer shall exercise commercially reasonable efforts to
collect Rents on behalf of Seller.   Seller shall be solely responsible for any
third-party costs or expenses incurred by Buyer in connection with the
collection of rents from private party residents, so long as Seller has approved
such costs in writing in advance.
 
(iii) Operating Expenses.  All operating expenses of the Facility.  As to each
service provider, operating expenses payable or paid to such service provider
with respect to the billing period of such service provider in which the Closing
Date occurs (the “Current Billing Period”), shall be prorated on a per diem
basis based upon the number of days in the Current Billing Period prior to and
on the Closing Date (which shall be allocated to Seller) and the number of days
in the Current Billing Period after the Closing Date (which shall be allocated
to Buyer), and assuming that all charges are incurred uniformly during the
Current Billing Period.  An amount equal to the amount of operating expenses
actually prepaid by Seller to a service provider for services to be performed
after the Closing Date shall be reimbursed to Seller by Buyer at Closing.  If
actual bills for the Current Billing Period are unavailable as of the Closing
Date, then such proration shall be made on an estimated basis based upon the
most recently issued bills, subject to readjustment upon receipt of actual
bills.  Seller shall be entitled to a credit at Closing for deposits Seller may
have with any such service providers.  Buyer, as the current manager of the
Facility, shall continue to purchase Consumables in quantities consistent with
its regular business practice.  To the extent the
 

 
6

--------------------------------------------------------------------------------

 

inventory of Consumables at the Facility exceeds a seven (7) day supply for the
Facility as of Closing, Seller shall be entitled to a credit for such excess
Consumables.
 
(iv) Prepaid Rents.  Prepaid rentals and other resident or tenant charges
received by Seller for periods after the Current Month, shall be credited in
favor of Buyer against the Purchase Price.
 
(b) None of the insurance policies relating to the Property that are carried by
Seller will be assigned to Buyer (and Seller shall pay any cancellation fees
resulting from the termination of such policies) and Buyer shall be responsible
for arranging for its own insurance as of the Closing Date.  Seller and Buyer
acknowledge that Buyer, as a manager of the Facility, carries certain insurance
coverages and such policies shall not be terminated pursuant to the foregoing,
 
(c) As manager of the Facility, Buyer employs all employees performing services
at the Facility.  Seller shall (i) be solely responsible for payment of all
wages, salaries and benefits of all employees through the Closing Date, and (ii)
credit to Buyer an amount equal to holiday, vacation, sick or other paid time
off accrued through the Closing Date for all employees performing services at
the Facility.
 
(d) The prorations and payments shall be made on the basis of a written
statement submitted by Escrow Holder to Buyer and Seller prior to the Closing
Date and approved by Buyer and Seller.  In the event any prorations or
apportionments made hereunder shall prove to be incorrect for any reason or the
information related to the same is not available as of the Closing Date, then
any party shall be entitled to an adjustment to correct the same.  The parties
shall cooperate with each other in order to complete all pro-rations in a manner
consistent with past practices between the Seller and Buyer within forty five
(45) days after Closing.
 
 2.4 Costs.  Seller and Buyer, as applicable, shall pay the following:
 
(a) Buyer shall pay the State documentary stamps and recording costs in
connection with the delivery and recordation of the Deed
 
(b) Seller shall pay all State transfer taxes, if any, in connection with the
sale of the Property hereunder;
 
(c) Seller shall pay all costs and premiums related to the issuance of the
standard form owner’s title insurance commitment and policy and one-half (1/2)
of all escrow fees and charges;
 
(d) Buyer shall pay all expenses related to the issuances of any lender’s title
insurance policy and owner’s extended title insurance commitment and policy and
the cost of any endorsements to the Title Policy requested by Buyer and one-half
(1/2) of all escrow fees and charges;
 
(e) Buyer shall pay the charges for recording any documents related to Buyer’s
financing of the purchase of the Property;
 

 
7

--------------------------------------------------------------------------------

 

(f) Seller shall pay Seller’s legal, accounting and other professional fees and
expenses and the cost of all instruments and documents required to be delivered,
or to be caused to be delivered, by Seller hereunder;
 
(g) Buyer shall pay Buyer’s legal, accounting and other professional fees and
expenses and the cost of all instruments and documents required to be delivered,
or to be caused to be delivered, by Seller hereunder;
 
(h) Seller shall pay any other costs customarily allocated to a seller of real
property in the State of Mississippi; and
 
(i) Buyer shall pay any other costs customarily allocated to a buyer of real
property in the State of Mississippi.
 
ARTICLE 3                      
 
CONDITIONS TO THE OBLIGATION OF BUYER TO CLOSE
 
The obligations of Buyer hereunder are subject to the satisfaction or waiver by
Buyer of the following conditions.  Should any condition set forth in this
Article 3 not be fulfilled or waived on the Closing Date to the satisfaction of
Buyer, Buyer shall, at its option, without waiving any rights provided in this
Agreement, be relieved of all obligations hereunder.
 
 3.1 Performance.  Seller shall have performed in all material respects each and
all of the covenants and obligations required to be performed by it on or prior
to the Closing.
 
 3.2 Representations and Warranties.  Each and all of the representations and
warranties of Seller hereunder shall be in all material respects true and
correct on and as of the Closing Date, as though given as of the Closing Date,
and Seller shall have delivered to Buyer officers’ certificates to that effect.
 
 3.3 Recordation and Costs.  Seller shall (a) have made arrangements for the
Deed to be recorded or filed in the manner required by the laws of the State,
and (b) pay, or arrange to be paid, all costs and fees to be paid by Seller
pursuant to Section 2.5.
 
 3.4 Entitlements.  Buyer shall have received evidence satisfactory to it that
(i) the Facility holds all licenses, permits, accreditations, authorizations and
certifications from all applicable Governmental Authorities required for the
operation thereof for its Primary Intended Use (collectively, the “Licenses”),
including a license to operate an assisted living facility on the Property in
conformance with Governmental Requirements (the “Health Care License”) from the
applicable Government Authority(ies) (the “Issuing Agency”); Buyer must make all
reasonable efforts to diligently pursue the acquisition of the Health Care
License from the Issuing Agency.
 
 3.5 Condemnation; Casualty.  No Condemnation shall be pending or threatened
with respect to the Property and no casualty shall have occurred with respect to
the Property or any portion thereof that has resulted in damage to such Property
that would materially affect the operation of the subject Facility.
 
 3.6 Transaction Documents.  Seller shall have executed and delivered to Title
Insurer to hold in escrow the Bill of Sale and Assignment.
 

 
8

--------------------------------------------------------------------------------

 

 3.7 Due Diligence.  Until the Closing Date or the earlier termination of this
Agreement, Seller shall provide Buyer and its agents and representatives with
access to the Property.  Seller will provide access to all other relevant
information regarding the Property to the extent such information is in the
possession or control of Seller.  Commencing on the Effective Date and
continuing until 5:00 p.m. (Pacific Time) on September 29, 2009 (the “Due
Diligence Period”), Buyer shall have the opportunity to perform and complete, at
its sole expense, its due diligence review, examination and inspection of all
matters pertaining to the Property, including the Resident Agreements, the
commercial leases, service contracts, and all financial, licensing, employment,
physical, environmental and compliance matters, entitlements and other
conditions relating to the Property.  Buyer shall at all times conduct such due
diligence at reasonable times and upon reasonable notice, in compliance with
applicable law, and in a manner so as to not unreasonably interfere with or
disturb the operation of the Facility, and Buyers shall promptly restore the
Property to their condition immediately preceding such inspections and
examinations and shall keep the Property free and clear of any mechanic’s liens
or materialmen’s liens in connection with such inspections and
investigations.  Any intrusive physical testing (environmental, structural or
otherwise) at the Property such as soil borings or the like) shall be conducted
by Buyer only after obtaining Seller’s prior written consent to such testing,
which consent shall not be unreasonably withheld.  Buyers shall be liable for
all property damage or personal injury solely resulting from, relating to or
arising out of any inspection or examinations of the Property by the acts of
Buyer or any of its employees, agents, representatives or contractors, and Buyer
shall indemnify, protect, defend and hold harmless Seller and their respective
agents, employees, officers, directors, affiliates, and tenants from and against
any damages, claims, liabilities, costs and expenses, including reasonable
attorneys’ fees, arising therefrom.  This indemnification by Buyer shall survive
the Closing or the termination of this Agreement, as applicable.  If, on or
before the expiration of the Due Diligence Period, Buyer determines that it
shall proceed with the acquisition of the Property, then Buyer shall promptly
notify Seller and Title Insurer of such determination in writing (the “Approval
Notice”).  If, however, on or before the expiration of the Due Diligence Period,
(i) Buyer shall notify Seller in writing that it has determined, in its sole and
absolute discretion that Buyer will not acquire the Property, or (ii) Buyer
shall fail to deliver the Approval Notice to Seller on or before the expiration
of the Due Diligence Period, this Agreement, and the obligations of the parties
(excluding any obligations which expressly survive termination), shall terminate
and the Deposit shall be returned to Buyer.  Upon expiration of the Due
Diligence Period, the Deposit shall be non-refundable to Buyer; provided,
however, if the failure to close arises from a breach of Seller’s obligations
hereunder, the Deposit shall be delivered to Buyer in accordance with Section
7.14 below.
 
 3.8 Seller shall provide Buyer,: (i) a preliminary commitment for ALTA standard
coverage title insurance (the “Commitment”) showing marketable title to the
Facility in Seller issued by Chicago Title Insurance Company (the “Title
Company”), together with correct, complete and legible copies of all recorded
instruments referenced in the Commitment as conditions or exceptions to title to
the Real Property, including liens; and (ii) any and all existing surveys of the
Property in Seller's possession.  By written notice to Seller no later than
September 29, 2009, if Buyer is not satisfied with the condition of title in its
sole discretion, Buyer shall be entitled (i) to terminate this Agreement, or
(ii) to object to any of the exceptions to title or any other condition
appearing in the Commitment, and to condition its acquisition of the Property
upon the release, discharge or removal of said objected matters from the Title
Policy.  If Buyer fails to give written notice waiving objections regarding the
Commitment prior to September 29, 2009, Buyer shall be deemed to have elected to
have waived its right to object to any title matter.  If Buyer makes any such
objections regarding the Commitment, Seller shall notify Buyer in writing, prior
to the Closing Date, whether or not Seller shall cure such objected
 

 
9

--------------------------------------------------------------------------------

 

matters prior to closing.  If Seller does not deliver a response to Buyer’s
objection notice by the Closing Date, Seller shall be deemed to have elected not
to cure the objected matters.  In the event Seller elects not to cure all of the
objected matters at or prior to Closing, Buyer may elect to waive such objected
matters which Seller declines to cure or to terminate this Agreement by written
notice to Seller.  Buyer’s failure to make such an election shall be deemed to
be Buyer’s election to terminate this Agreement.  In the event Buyer elects to
terminate this Agreement, the Deposit shall be returned to Buyer and any and all
rights or obligations of Seller and Buyer under this Agreement (except those
which expressly survive the termination hereof) shall terminate and be of no
further force or effect.
 
ARTICLE 4                      
 
CONDITIONS TO THE OBLIGATION OF SELLER TO CLOSE
 
The obligations of Seller hereunder are subject to the satisfaction by Buyer or
waiver by Seller of the following conditions:
 
 4.1 Performance.  Buyer shall have performed in all material respects each and
all of the covenants and obligations required to be performed by it on or prior
to the Closing.
 
 4.2 Representations and Warranties.  Each and all of the representations and
warranties of Buyer hereunder shall be in all material respects true and correct
on and as of the Closing Date, as though given as of the Closing Date.
 
ARTICLE 5                      
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
 5.1 By Seller.  Seller represents and warrants to Buyer as follows:
 
5.1.1 Seller is duly organized, validly existing and in good standing under the
laws of its state of organization/formation, and has full power, authority and
legal right to execute and deliver this Agreement and to perform its obligations
under this Agreement.  In addition, Seller is qualified to do business and is in
good standing in the State.
 
5.1.2 This Agreement has been, and on the Closing Date, the applicable
Transaction Documents and all other documents to be executed by Seller hereunder
will have been, duly authorized, executed and delivered by Seller, as
applicable, and constitute and will constitute the valid and binding obligations
of Seller enforceable against it in accordance with their respective terms.
 
5.1.3 Seller is solvent, has timely and accurately filed all tax returns
required to be filed by it, and to Seller’s knowledge, Seller is not in default
in the payment of any taxes levied or assessed against it or any of its assets,
or subject to any judgment, order, decree, rule or regulation of any
Governmental Authority which would, in each case or in the aggregate, materially
and adversely affect its condition, financial or otherwise, or its prospects,
the Property or the transactions contemplated hereunder.
 
5.1.4 To Seller’s knowledge, no consent, approval or other authorization of, or
registration, declaration or filing with, any Governmental Authority is required
for the due execution and delivery of this Agreement, or for the performance of
Seller’s obligations under this Agreement.
 

 
10

--------------------------------------------------------------------------------

 

5.1.5 To Seller’s knowledge, there are no actions or proceedings, including
Condemnation proceedings or tax audits, pending or threatened, against or
affecting Seller, or the Property, seeking to enjoin, challenge or collect
damages in connection with the transactions contemplated hereunder or which
could reasonably be expected to materially and adversely affect the financial
condition or operations of Seller, or any Facility or the ability of Seller to
carry out the transactions contemplated hereunder.
 
5.1.6 To Seller’s knowledge, the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereunder, will not result in
(a) a breach or violation of (i) any Governmental Requirement applicable to
Seller,; (ii) the Organizational Documents of Seller; (iii) any judgment, order
or decree of any Governmental Authority binding upon Seller; or (iv) any
agreement or instrument to which Seller is a party or by which it is bound; or
(b) the acceleration of any obligation of Seller.
 
5.1.7 To Seller’s knowledge and except as otherwise disclosed to Buyer in
connection with Buyer’s review of the Property, (a) there are no underground
tanks or Hazardous Substances currently located on any of the Property; (b) no
enforcement, cleanup, removal or other governmental or regulatory actions are
currently pending or threatened with respect to any of the Property; (c) there
is no outstanding violation of any environmental law relating to Hazardous
Substances with respect to any of the Property; and (d) no claims have been made
or threatened by any third party with respect to any of the Property relating to
damage, contribution, cost recovery, compensation, loss or injury resulting from
or related to any release of any Hazardous Substance.
 
5.1.8 INTENTIONALLY OMITTED.
 
5.1.9 Seller is not a foreign person for purposes of Section 1445 of the Code.
 
 5.2 By Buyer.  Buyer represents and warrants as follows:
 
5.2.1 Buyer is duly organized, validly existing and, to the extent applicable,
in good standing under the laws of the state of its organization/formation; is,
or will be on the Closing Date, duly qualified and authorized to do business in
the State, to the extent such qualification is required to perform its
obligations hereunder or under any Transaction Document; and has or will have on
the Closing Date, full power, authority and legal right to execute and deliver
and to perform and observe the provisions of this Agreement, and all other
instruments provided for herein to which it is a party, and otherwise carry out
the transactions contemplated hereunder and the Exhibits hereto.
 
5.2.2 This Agreement has been, and on the Closing Date all other documents to be
delivered by Buyer pursuant to this Agreement will have been, duly authorized,
executed and delivered by Buyer and constitute, and will constitute, the valid
and binding obligations of Buyer, enforceable against Buyer in accordance with
their respective terms.
 

 
11

--------------------------------------------------------------------------------

 

ARTICLE 6                      
 
COVENANTS OF THE PARTIES AND OTHER MATTERS
 
 6.1 Covenants of Seller.  To the extent the following matters are or can be
controlled or directed by Seller, prior to the Closing Date, Seller shall:
 
(a) not amend or permit to be amended any material agreement related to the
Property without Buyer’s consent, which shall not be unreasonably withheld;
 
(b) timely pay all property, sales and withholding taxes and all ad valorem and
other taxes, liens and charges upon the Property and business operated thereon
as they become due through the Closing Date;
 
(c) not dispose of or encumber or permit the disposition or encumbrance of the
Property or any portion thereof, except for Property which is consumed or
replaced in the ordinary course of business;
 
(d) not enter into or assume or permit to be entered into or assumed any
material contract related to the Property except as contemplated hereunder;
 
(e) not do any act or omit any act which would cause a breach of any contract,
commitment or obligation which would have a material and adverse effect on the
Property or the business conducted thereon;
 
(f) permit the officers, attorneys, accountants, and other authorized
representatives of Buyer access during normal business hours to the Property and
to the books and records related to the Property and the business conducted
thereon in order to afford Buyer such opportunity of review, examination and
investigation as Buyer shall desire with respect to the same and permit Buyer to
make extracts from, and take copies of, such books and records as may be
reasonably necessary for such purposes;
 
(g) shall cooperate with Buyer in notifying all Governmental Authorities
required by law regarding the transfer of the Property;
 
(h) take all action as may be necessary to comply promptly with any and all
Governmental Requirements affecting the Property and all orders of any board of
fire underwriters or other similar bodies in connection with the making of
repairs and alterations, and promptly, and in no event later than forty eight
(48) hours from the time of its receipt, notify Buyer of any failure of Seller
to comply with the same; and
 
(i) INTENTIONALLY OMITTED.
 
(j)           Buyer acknowledges that as manager of the facility, Buyer will
also comply with terms set forth in section 6.1, to the extent such matters are
or can be controlled by  Buyer.
 
 6.2 Notification of Changes.  At any time at or prior to the Closing Date,
Seller shall promptly notify Buyer of any event or circumstance of which Seller
becomes aware which makes any representation or warranty of Seller contained
herein untrue or misleading in any material respect; provided, however, Seller
shall not have any obligation to provide notice to
 

 
12

--------------------------------------------------------------------------------

 

Buyer with respect to matters within Buyer’s actual knowledge in connection with
Buyer’s management of the Facility.
 
 6.3 Effect Transaction.  Seller shall take all actions necessary or desirable
to effect the transactions contemplated herein.
 
 6.4 Indemnification.
 
(a) Seller hereby agrees to indemnify, protect, defend and hold harmless Buyer
from and against any and all loss, cost or expense, including reasonable
attorneys’ fees, arising from (i) the breach of any representation or warranty
of Seller contained herein; and (ii) the failure of Seller to perform any
covenant contained herein.
 
(b) Subject to the limitations set forth in Section 7.15 below, Buyer hereby
agrees to indemnify, protect, defend and hold harmless Seller from and against
any and all loss, cost or expense, including reasonable attorneys’ fees, arising
from (i) the breach of any representation or warranty of Buyer contained herein;
and (ii) the failure of Buyer to perform any covenant contained herein.  Payment
shall not be a condition precedent to recovery under the foregoing
indemnification provision.
 
ARTICLE 7                      
 
MISCELLANEOUS
 
 7.1 Survival.  All covenants, representations and warranties made by Seller and
Buyer hereunder or in any certificates or other instruments delivered pursuant
to this Agreement shall survive the execution and delivery of this Agreement and
recordation of the Deed; provided, however, that Seller's representations and
warranties under this Agreement will expire on the first anniversary of the
Closing Date, and will have no effect thereafter.
 
 7.2 Brokers.  Seller and Buyer each represents to the other that to the best of
its knowledge, no brokerage commission, finder’s fee or other compensation of
any kind is due or owing to any person or entity in connection with the
transactions contemplated hereunder.  Each party hereby agrees that if any
person or entity makes a claim for brokerage commissions or finder’s fees
related to the sale of the Property by Seller to Buyer, and such claim is made
by, through or on account of any acts or alleged acts of said party or its
representatives, then said party will protect, indemnify, defend and hold the
other party free and harmless from and against any and all loss, liability,
cost, damage and expense (including reasonable attorneys’ fees) in connection
therewith.  The provisions of this paragraph shall survive Closing or any
termination of this Agreement.
 
 7.3 Notices.  Any notice, consent, approval, demand or other communication
required or permitted to be given hereunder (a “notice”) must be in writing and
may be served personally or by U.S. Mail.  If served by U.S. Mail, it shall be
addressed as follows:
 
 
If to Buyer:
c/o Emeritus Corporation

 
Attn:  Eric Mendelsohn, Senior Vice President, Corporate Development

 
3131 Elliott Avenue, Suite 500

 
Seattle, Washington 98121-1031

 
Fax:  (206) 301-4493




 
13

--------------------------------------------------------------------------------

 

 
with a copy to:
Riddell Williams, P.S.

Attn: David D. Buck
1001 Fourth Avenue Plaza
Suite 4500
Seattle, Washington 98154
Fax:  (206) 389-1708




 
If to Seller:
CLINTON ASSISTED LIVING LLC

 
Attn: Kathy Mackey

 
1910 Fairview Avenue E., Suite 500

 
Seattle, WA 98102



 
with a copy to:
Columbia Pacific

 
Attn: Meredith Baty

 
1910 Fairview Avenue E., Suite 500

 
Seattle, WA 98102





Any notice which is personally served shall be effective upon the date of
service; any notice given by U.S. Mail shall be deemed effectively given, if
deposited in the United States Mail, registered or certified with return receipt
requested, postage prepaid and addressed as provided above, on the date of
receipt, refusal or non-delivery indicated on the return receipt.  In addition,
either party may send notices by facsimile or by a nationally recognized
overnight courier service which provides written proof of delivery (such as
U.P.S. or Federal Express).  Any notice sent by facsimile shall be effective
upon confirmation of receipt in legible form, and any notice sent by a
nationally recognized overnight courier shall be effective on the date of
delivery to the party at its address specified above as set forth in the
courier’s delivery receipt.  Either party may, by notice to the other from time
to time in the manner herein provided, specify a different address for notice
purposes.
 
 7.4 Attorneys’ Fees.  If Buyer or Seller brings an action at law or other
proceeding against the others to enforce any of the terms, covenants or
conditions hereof or any instrument executed pursuant to this Agreement, or by
reason of any breach or default hereunder or thereunder, the party prevailing in
any such action or proceeding and any appeal thereupon shall be paid all of its
costs and attorneys’ fees.
 
 7.5 Successors.  This Agreement shall be binding upon Buyer, Seller and their
respective successors and assigns.  Buyer shall have the right to assign its
interest in this Agreement to Emeritrace LLC, a Delaware limited liability
company, a subsidiary of Buyer, without the prior consent of Seller provided
that the Note shall be made by Emeritus Corporation.
 
 7.6 Waiver.  No delay in exercising any right or remedy shall constitute a
waiver thereof, and no waiver by Buyer or Seller of a breach of any covenant of
this Agreement shall be construed as a waiver of any preceding or succeeding
breach of the same or any other covenant or condition of this Agreement.
 
 7.7 Invalidity.  In the event any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect,
 

 
14

--------------------------------------------------------------------------------

 

such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement.
 
 7.8 Governing Law.  If any provision of this Agreement shall require judicial
interpretation, it is agreed that the court interpreting or construing the same
shall not construe this Agreement against one party more strictly by reason of
any rule of interpretation which relates to the source of preparation of a
document, it being agreed that the agents of all parties have participated in
the preparation of this Agreement and that legal counsel was consulted by each
party prior to its execution hereof.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Mississippi, without
regard to its laws regarding conflicts of laws.
 
 7.9 Waiver of Trial by Jury.  TO THE EXTENT PERMITTED BY LAW, EACH OF BUYER AND
SELLER ACKNOWLEDGES THAT IT HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH
RESPECT TO ITS RIGHTS TO TRIAL BY JURY UNDER THE CONSTITUTION OF THE UNITED
STATES, THE STATE OF MISSISSIPPI.  EACH OF BUYER AND SELLER HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (i) ARISING UNDER THIS AGREEMENT (OR ANY AGREEMENT FORMED PURSUANT TO THE
TERMS HEREOF) OR (ii) IN ANY MANNER CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF BUYER AND SELLER WITH RESPECT TO THIS AGREEMENT (OR ANY
AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR ANY OTHER INSTRUMENT, DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREINAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; EACH OF BUYER
AND SELLER HEREBY AGREES AND CONSENTS THAT, SUBJECT TO SECTION 7.13, ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A COURT TRIAL
WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH ANY
COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF
ITS RIGHT TO TRIAL BY JURY.
 
BUYER’S INITIALS: /s/ EM_                             SELLER’S INITIALS:_______
 
 7.10 Bulk Sales.  Buyer and Seller hereby waive compliance with the notice
provisions of any bulk sales statute in effect in the State.  Seller shall
indemnify, defend and hold harmless Buyer from and against any and all claims,
losses, damages, liabilities, costs and expenses (including reasonable legal
fees and expenses) paid or incurred by Buyer and arising directly or indirectly
out of noncompliance with bulk sales statutes.
 
 7.11 INTENTIONALLY OMITTED.
 
 7.12 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be a valid and binding original, but all of
which together shall constitute one and the same instrument.
 
 7.13 ARBITRATION OF DISPUTES
 
(a) EXCEPT AS PROVIDED IN SECTION 7.13(B) BELOW, ANY CONTROVERSY, DISPUTE OR
CLAIM OF WHATSOEVER NATURE ARISING OUT OF, IN CONNECTION WITH, OR IN RELATION TO
THE INTERPRETATION, PERFORMANCE OR
 

 
15

--------------------------------------------------------------------------------

 

BREACH OF THIS AGREEMENT, INCLUDING ANY CLAIM BASED ON CONTRACT, TORT OR
STATUTE, SHALL BE DETERMINED BY FINAL AND BINDING, CONFIDENTIAL ARBITRATION
ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) IN SEATTLE,
WASHINGTON, IN ACCORDANCE WITH ITS THEN-EXISTING COMMERCIAL ARBITRATION RULES,
AND THE SOLE ARBITRATOR SHALL BE SELECTED IN ACCORDANCE WITH SUCH AAA
RULES.  ANY ARBITRATION HEREUNDER SHALL BE GOVERNED BY THE UNITED STATES
ARBITRATION ACT, 9 U.S.C. 1-16 (OR ANY SUCCESSOR LEGISLATION THERETO), AND
JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED BY ANY STATE
OR FEDERAL COURT HAVING JURISDICTION THEREOF.  NEITHER BUYER, SELLER NOR THE
ARBITRATOR SHALL DISCLOSE THE EXISTENCE, CONTENT OR RESULTS OF ANY ARBITRATION
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF ALL PARTIES; PROVIDED, HOWEVER,
THAT EITHER PARTY MAY DISCLOSE THE EXISTENCE, CONTENT OR RESULTS OF ANY SUCH
ARBITRATION TO ITS PARTNERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS
AND ACCOUNTANTS AND TO ANY OTHER PERSON TO WHOM DISCLOSURE IS REQUIRED BY
APPLICABLE GOVERNMENTAL REQUIREMENTS, INCLUDING PURSUANT TO AN ORDER OF A COURT
OF COMPETENT JURISDICTION.  UNLESS OTHERWISE AGREED BY THE PARTIES, ANY
ARBITRATION HEREUNDER SHALL BE HELD AT A NEUTRAL LOCATION SELECTED BY THE
ARBITRATOR IN SEATTLE, WASHINGTON.  THE COST OF THE ARBITRATOR AND THE EXPENSES
RELATING TO THE ARBITRATION (EXCLUSIVE OF LEGAL FEES) SHALL BE BORNE EQUALLY BY
BUYER AND SELLER UNLESS OTHERWISE SPECIFIED IN THE AWARD OF THE
ARBITRATOR.  SUCH FEES AND COSTS PAID OR PAYABLE TO THE ARBITRATOR SHALL BE
INCLUDED IN “COSTS AND ATTORNEYS’ FEES” FOR PURPOSES OF SECTION 7.4 AND THE
ARBITRATOR SHALL SPECIFICALLY HAVE THE POWER TO AWARD TO THE PREVAILING PARTY
PURSUANT TO SUCH SECTION 7.4 SUCH PARTY’S COSTS AND EXPENSES INCURRED IN SUCH
ARBITRATION, INCLUDING FEES AND COSTS PAID TO THE ARBITRATOR.
 
(b) THE PROVISIONS OF THIS SECTION 7.13 SHALL NOT APPLY TO ANY REQUEST OR
APPLICATION FOR AN ORDER OR DECREE GRANTING ANY PROVISIONAL OR ANCILLARY REMEDY
(SUCH AS A TEMPORARY RESTRAINING ORDER OR INJUNCTION) WITH RESPECT TO ANY RIGHT
OR OBLIGATION OF EITHER PARTY TO THIS AGREEMENT, AND ANY PRELIMINARY
DETERMINATION OF THE UNDERLYING CONTROVERSY, DISPUTE, QUESTION OR ISSUE AS IS
REQUIRED TO DETERMINE WHETHER OR NOT TO GRANT SUCH RELIEF.  A FINAL AND BINDING
DETERMINATION OF SUCH UNDERLYING CONTROVERSY, DISPUTE, QUESTION OR ISSUE SHALL
BE MADE BY AN ARBITRATION CONDUCTED PURSUANT TO THIS SECTION 7.13 AFTER AN
APPROPRIATE TRANSFER OR REFERENCE TO THE ARBITRATOR SELECTED PURSUANT TO THIS
SECTION 7.13 UPON MOTION OR APPLICATION OF EITHER PARTY HERETO.  ANY ANCILLARY
OR PROVISIONAL RELIEF WHICH IS GRANTED PURSUANT TO THIS SECTION 7.13(B) SHALL
CONTINUE IN EFFECT PENDING AN ARBITRATION DETERMINATION AND ENTRY OF JUDGMENT
THEREON PURSUANT TO THIS SECTION 7.13.
 
 7.14 Buyer’s Remedies.  In the event that Seller shall fail to comply with any
material provision of this Agreement or to consummate the Closing, for any
reason other than Buyer’s default or failure to satisfy a condition to Closing
for which Buyer is responsible, Buyer, as its sole and exclusive remedies, may
either (i) terminate this Agreement, whereupon this Agreement shall be
terminated and neither party shall have any further obligations hereunder other
than such obligations that expressly survive termination of this Agreement, in
which case
 

 
16

--------------------------------------------------------------------------------

 

Buyer shall be entitled to receive a refund of the Deposit plus an amount
sufficient to recover all of Buyer’s out-of-pocket costs incurred in connection
with the transaction contemplated herein up to an aggregate amount of Fifty
Thousand Dollars ($50,000.00); or (ii) initiate and prosecute an action for the
specific performance by Seller of its obligations under this Agreement, provided
that any such suit for specific performance must be brought within two years
after Seller’s default.
 
 7.15 Seller’s Remedies.  If the Closing does not occur solely as a result of
Buyer’s default under this Agreement (all conditions to Buyer’s obligations
having been satisfied or waived), Seller, as its sole and exclusive remedy, may
elect to terminate this Agreement and receive the Deposit as liquidated damages
(and not as a penalty) whereupon Title Insurer shall promptly pay the Deposit to
Seller upon written notice given by Seller, this Agreement shall terminate and
neither Seller nor Buyer shall have any further obligations hereunder to the
other except for such obligations that expressly survive termination of this
Agreement.  Such liquidated damages are not intended as a forfeiture or penalty
within the meaning of applicable laws.  Seller and Buyer have made this
provision for liquidated damages because it would be difficult to calculate, on
the date hereof, the amount of actual damages for such default, and Seller and
Buyer agree that the Deposit represents reasonable compensation to Seller for
any such default.
 
 7.16 Entire Agreement.  This Agreement constitutes the entire agreement of the
parties in respect of the subject matter hereof, and may not be changed or
modified except by an agreement in writing signed by the parties.
 
[Signature Page Follows]
 

 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of the day and year first above written.
 
“Seller”
CLINTON ASSISTED LIVING, LLC, a
Washington limited liability company
  By           C.P. '99 POOL GENERAL PARTNERSHIP, its sole member
    By           COLUMBIA PACIFIC GROWTH FUND '99 L.P., its general partner
 
      By                      B.F., LIMITED PARTNERSHIP, its
general partner
 
        By COLUMBIA PACIFIC GROUP, INC., its general partner
 
 
          By /s/ Brandon D.
Baty                                                                
              Brandon D. Baty, President
      Brandon D. Baty, President
“Buyer”
EMERITUS CORPORATION,
a Washington corporation
By:/s/ Eric Mendelsohn
     Eric Mendelsohn
Its: SVP Corporate Development
 
               




 
18

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LEGAL DESCRIPTION
 
Begin at the Northeast Corner of Lot 9, Kentwood Sub., Part 1, Clinton, Hinds
County, Mississippi; thence North 0 degrees 47 minutes 18 seconds West 184.80
feet to point on the South R/W Line of Northside Drive; thence North 89 degrees
11 minutes 40 seconds East 809.28 feet along said South R/W Line; thence leaving
said R/W South 1 degree 38 minutes 08 seconds East 1,041.38 feet; thence North
82 degrees 43 minutes 20 seconds West 237.50 feet; thence North 52 degrees 43
minutes 42 seconds West 300.93 feet; thence North 63 degrees 01 minutes 02
seconds West 242.67 feet; thence South 11 degrees 52 minutes 20 seconds West
186.72 feet; thence South 89 degrees 58 minutes 07 seconds West 96.95 feet;
thence North 00 degrees 47 minutes 18 seconds West 705.21 feet to the Point of
Beginning and being part of the NW 1/4 of the SE 114 of Section 20, T-6-N,
R-1-W, Clinton, Hinds County, Mississippi.
 


 


 

 
A - 1

--------------------------------------------------------------------------------

 

EXHIBIT B
 


 
FORM OF BILL OF SALE
 


 



 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
LEGAL DESCRIPTION OF THE LAND


Begin at the Northeast Corner of Lot 9, Kentwood Sub., Part 1, Clinton, Hinds
County, Mississippi; thence North 0 degrees 47 minutes 18 seconds West 184.80
feet to point on the South R/W Line of Northside Drive; thence North 89 degrees
11 minutes 40 seconds East 809.28 feet along said South R/W Line; thence leaving
said R/W South 1 degree 38 minutes 08 seconds East 1,041.38 feet; thence North
82 degrees 43 minutes 20 seconds West 237.50 feet; thence North 52 degrees 43
minutes 42 seconds West 300.93 feet; thence North 63 degrees 01 minutes 02
seconds West 242.67 feet; thence South 11 degrees 52 minutes 20 seconds West
186.72 feet; thence South 89 degrees 58 minutes 07 seconds West 96.95 feet;
thence North 00 degrees 47 minutes 18 seconds West 705.21 feet to the Point of
Beginning and being part of the NW 1/4 of the SE 114 of Section 20, T-6-N,
R-1-W, Clinton, Hinds County, Mississippi.

 
C - 1

--------------------------------------------------------------------------------

 

Exhibit B


LIST OF EQUIPMENT LEASES






NONE


 


 

 
D

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF PROMISSORY NOTE
 


 


 
PROMISSORY NOTE
 



 
E

--------------------------------------------------------------------------------

 
